ORDER

PAGE, Justice.
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition alleging that respondent Michael H. Randall has committed professional misconduct, and
WHEREAS, following respondent’s answer to the petition, this matter was heard by a referee of this court, and
WHEREAS, following a hearing, the referee has filed findings of fact, conclusions of law, and a recommendation that respondent be disbarred,
IT IS HEREBY ORDERED that, pursuant to Rule 16(e), Rules on Lawyers’ Professional Responsibility, Michael H. Randall is suspended from the practice of law pending final disposition of this matter.
BY THE COURT:
/s/ Alan C. Page Alan C. Page Associate Justice